Citation Nr: 1528462	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-09 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left ankle arthritis. 

2.  Entitlement to an initial disability rating in excess of 20 percent for left foot arthritis and heel spur.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1995 to July 2000 and from September 2001 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia, which granted service connection for left ankle and foot arthritis and assigned a 10 percent disability.  The rating decision also granted service connection for left heel spur and assigned a 20 percent disability rating.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Houston, Texas.  The Board finds that the issues are more accurately depicted as separate foot and ankle disabilities and has changed the characterization of the issues as shown on the first page of this decision.  

This matter was before the Board in October 2014 where it was remanded for further development.  


FINDINGS OF FACT

1.  Left ankle arthritis has been manifested by no more than moderate limitation of motion and function loss of the left ankle.

2.  Left foot arthritis and heel spur has been manifested by tenderness of the plantar surfaces of the heel and arch and no more than moderately severe foot disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left ankle arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5270-5274 (2014).

2.  The criteria for a rating in excess of 20 percent for left foot arthritis and heel spur have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  As noted, this matter was remanded by the Board in October 2014 for further development.  As requested in the October 2014 Board remand directives, all post-service treatment records and reports identified by the Veteran have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, pursuant to the remand directives, the Veteran was provided a VA examination in February 2015 to determine the current severity of his disabilities on appeal.  The examination is adequate for the purposes of the matters adjudicated herein, as it was based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that the AOJ substantially complied with the mandates of the remand, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2013).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

I.  Left ankle arthritis

The Veteran has been assigned a 10 percent rating for his service-connected left ankle arthritis under Diagnostic Code 5271 as limited motion of the ankle.

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion and a 20 percent rating is warranted for marked limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The terms "moderate" and "marked" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2014).

The normal ranges of motion of the ankle are 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2014).

Factual Background and Analysis

The Veteran was afforded a VA examination in January 2007.  It was noted that x-rays taken in May 2005 revealed arthritis.  Reported symptoms by the Veteran included stiffness, swelling, fatigability and lack of endurance with the condition.  It was noted that symptoms were present at rest and when standing and walking.  Precipitating factors were cold weather, narrow higher heeled shoes, jumping and heel rises.  Alleviating factors included massages and elevation.  It was noted that the appellant had worn an ankle/foot brace and orthotics.

Physical examination of the ankle revealed passive range of motion to 2 degrees of dorsiflexion and 50 degrees of plantar flexion.  Active range of motion revealed 6 degrees of plantar flexed position during dorsiflexion and plantar flexion to 50 degrees.  After repetitive testing, the Veteran was actively only able to get 0 degrees neutral position dorsiflexion and 40 degrees of plantar flexion.  There was no crepitus, bruising, or clicking at the ankle joint.  There was pain on maximum plantar flexion of the ankle joint starting at approximately 40 to 50 degrees.  There was no pain on plantar flexion inversion.  It was noted that rising onto the toes caused pain in the ankle.  The posterior aspect of the tibia and fibular appeared to be relatively vertical with the posterior os calcis.  The examiner diagnosed left ankle arthritis, mild to possibly moderate severity.

During an examination dated in August 2009, the Veteran reported constant pain in the medial aspect of the left ankle.  She stated that there were flare-ups in pain with prolonged standing and walking which became incapacitating.  She denied instability of the left ankle, heat, redness or swelling.  It was noted that the Veteran did not use an ankle brace.  She reported that she could only stand for about 10 to 15 minutes and walk for less than one-quarter of a mile without severe pain in the left ankle area.  It was noted that no mechanical aids were used by the Veteran.

Physical examination revealed dorsiflexion 15/20 degrees; plantar flexion 40/45 degrees, inversion 15/30 degrees and eversion 10/20 degrees.  The Veteran did not experience pain on repetitive testing and there was no further reduction in range of motion on dorsiflexion or plantar flexion.  However, the Veteran experienced pain from the beginning to the end during inversion and eversion with no further reduction in range of motions.  The examiner diagnosed chronic left ankle strain.

The report following an orthopedic examination in June 2012 indicated that the Veteran experienced chronic daily pain, which increased with standing over 10 minutes and walking over half a block.  Range of motion testing revealed left ankle plantar flexion to 40 degrees with evidence of pain at 30 degree and left ankle plantar dorsiflexion to 15 degrees with evidence of pain at 10 degrees.  There was no additional functional loss following repetitive range of motion testing.  It was noted that contributing factors of the Veteran's functional loss and functional impairment were less movement than normal and pain on movement.  There was localized tenderness or pain on palpitation of the joint.  Ankle muscle strength was normal.  There were no flare ups, instability or ankylosis of the ankle.  It was noted that the Veteran did not use assistive devices.

Most recently, the Veteran was afforded a VA examination in February 2015.  At the time of the examination, the Veteran reported ongoing left ankle pain which was exacerbated by walking more than 3 miles and by standing more than an hour.  It was noted that pain was located primarily in the medial aspect of the ankle and was associated with redness and intermittent swelling.  She also noted increased warmth but no redness and some loss of range of motion.  She had a sensation of instability in the ankle.  The Veteran also reported flare-ups with increased activity which occurred approximately twice per week.  

Range of motion testing revealed dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  The muscle strength test was normal.  There was no additional loss of function or range of motion after repetitive testing.  It was noted that limited range of motion made walking more difficult and pain on examination caused functional loss.  There was pain on weight bearing and tenderness of the ankle joint with mild tissue swelling.  It was noted that pain caused functional loss with repeated use over a period of time; however the examiner determined she could not determine additional functional loss in terms of range of motion because it would call for speculation.  Additionally, the examiner noted that the examination was not being conducted during a flare-up; however she determined that the examination supports the Veteran's statements describing functional loss during flare-ups.  There was no left ankle instability or ankylosis found on examination.  It was noted that there was occasional use of a brace and boot.

After a review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted for any portion of the rating period on appeal.  In this regard, there is no evidence of marked limitation of motion of the ankle to warrant a 20 percent rating under Diagnostic Code 5271.  While the evidence demonstrated pain on weight-bearing, there was no indication that regular or constant use of assistive devices was required to ambulate.  Notably, during the February 2015 VA examination, it was indicated that she could walk for at least 3 miles.  The examination report also revealed dorsiflexion to 10 degrees and plantar flexion to 35 degrees.  Such left ankle and foot impairment most closely approximates the criteria for a 10 percent rating which is indicative of moderate limitation of ankle motion.

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  In this regard, the Veteran has complained of pain, stiffness, and lack of endurance, instability, fatigability, flare-ups and swelling.  However, despite the noted symptoms, the objective evidence of record does not show any additional functional limitation that is tantamount to marked interference in range of motion. Notably, there was no additional limitation of motion due to pain after repetitive testing on examination.  Moreover, it was noted that even during flare-up, the Veteran reported only moderate symptoms.  As such, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has also considered whether a higher rating is warranted under an alternate Diagnostic Code.  However there is no evidence of any ankylosis, malunion of the os calcis or astragalus, or astragalectomy at any time during the claim period.  Hence, a rating in excess of 10 percent for a right ankle disability is not warranted at any time during the claim period.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5270-5274.

In sum, the Board finds that at no time during the pendency of this claim has the Veteran's left ankle arthritis warranted a rating in excess of 10 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Left foot arthritis and heel spur

The Veteran has been assigned a 20 percent rating for her service-connected left foot arthritis and heel spur under Diagnostic Code 5284 as limited motion of the ankle.

Under Diagnostic Code 5271, a 20 percent rating is warranted for moderately severe foot injuries and a 30 percent rating is assigned for sever foot injuries.  38 C.F.R. § 4.71a Diagnostic Code 5284.

Factual Background and Analysis

VA treatment records note complaints of chronic plantar left heel spur pain.  

The Veteran was afforded a VA examination in January 2007.  At the time of the examination, the Veteran described shooting and throbbing pain associated with her left foot heel spur.  She denied weakness, stiffness, and swelling, but reported lack of endurance and fatigability.  Precipitating factors included standing, walking and cold weather.  Alleviating factors included exercise and foot massages.  The examiner noted that posture on standing appeared to be abnormal in that the Veteran shifted the weightbearing to the right foot.  Squatting and pronation, rising onto the toes and rising on the heel caused pain.  Pronation and rising onto the toes and the heel caused pain in the left heel and arch.  The examiner diagnosed left heel spur, moderate severity.

A report from an August 2009 examination indicated that the Veteran experienced constant pain in the left heel area.  The Veteran reported that she could stand for about 10 to 15 minutes and walk for less than a quarter of a mile without severe foot pain.  Physical examination revealed mild tenderness over the inferior aspect of the left medial malleus and the heel area.  There was moderate tenderness felt over the plantar fascia of the left foot on stretching.  However, there was no heat, redness, or swelling.  It was also noted that the plantar arch was normal.  The examiner diagnosed left foot calcaneal spur with plantar fasciitis.

The Veteran was afforded a VA examination in June 2012.  The examiner noted that the Veteran had chronic left plantar tenderness, with plantar fasciitis and secondary heel spur which was moderate in nature.  It was noted that the examiner did not use assistive devices.  

Most recently, the Veteran was afforded a VA examination in February 2015.  The Veteran complained of constant foot pain that primarily affected the plantar surfaces of the heel and arch.  The foot pain was exacerbated by walking and when she first arises in the morning.  She noted some loss of flexibility and intermittent swelling over the dorsum of the foot.  She denied redness and increased warmth.  She reported flare-ups with walking and sometimes with non-weightbearing.  It was noted that flare-ups occurred 3 to 4 times per week.  

Upon physical examination, it was noted that he Veteran had hallux rigidus that was asymptomatic.  She also had mild or moderate hallux valgus.  With regard to the plantar fasciitis, it was marked with tenderness of the plantar surface of the heel and arch.  There was tenderness of the left tarsus without soft tissue swelling.  There was no erythema or warmth.  Additionally, it was noted that functional loss and limitation included pain on weight bearing, pain on non-weight-bearing, disturbance of locomotion and interference with standing.  However there was no other functional loss during flare-ups.  It was noted that the Veteran had to limit standing and walking due to pain and regularly used shoe inserts.  It was determined that the condition was moderately severe.  

After a review of the evidence, the Board finds that a rating in excess of 20 percent for left foot arthritis and heel spur is not warranted for any portion of the rating period on appeal.  In this regard, the symptoms of pain on weight bearing and non-weight-bearing as well as stiffness are not commensurate of severe symptoms to warrant a 30 percent rating under Diagnostic Code 5284.  Moreover, the condition was determined to be, at worst, moderately severe.  See February 2015 VA examination. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, the Veteran has not been found to have additional loss of motion due to the functional factors in 38 C.F.R. §§ 4.40, 4.45.

Other diagnostic codes pertaining to the foot have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As the evidence does not reflect diagnoses of flatfoot, weak foot, claw foot, anterior metatarsalgia, hammer toe, malunion of the tarsal or metatarsal bones, Diagnostic Codes 5276, 5277, 5278, 5279, 5282, and 5283 are not for application. 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5282, 5283 (2014).  Moreover, while it noted that the Veteran had mild or moderated hallux and asymptomatic hallux rigidus, there is no evidence of impairment of that would warrant a compensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5281 (2014).  

In sum, the Board finds that at no time during the pendency of this claim has the Veteran's left heel spur warranted a rating in excess of 20 percent.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


III.  Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluations in this case are not inadequate.  The schedular criteria adequately describe the Veteran's symptoms for her osteoarthritis of the left ankle and left foot arthritis and heel spur.  These symptoms include limitation of motion and pain, all of which are provided for in the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

IV.  Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to her osteoarthritis of the left ankle and left foot arthritis and heel spur.  Notably, at the February 2015 VA examination, it was noted that the Veteran was employed. Although it was noted that the Veteran's disabilities impacted occupational activities which included limited standing and walking because of pain, there is no evidence of unemployability due to the service-connected disabilities adjudicated above.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

Entitlement to an initial rating in excess of 10 percent for left ankle arthritis is denied.

Entitlement to an initial rating in excess of 20 percent for left foot arthritis and heel spur is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


